Alleyne v Grant (2017 NY Slip Op 08500)





Alleyne v Grant


2017 NY Slip Op 08500


Decided on December 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2015-06970
2015-08820
 (Index No. 49501/00)

[*1]Maxine J. Alleyne, respondent, 
vErwin E. Grant, appellant.


Bradley B. Davis, Massapequa, NY, for appellant.
Lee M. Nigen, Brooklyn, NY (Ellery Ireland of counsel), for respondent.

DECISION & ORDER
Appeals from an order of the Supreme Court, Kings County (Karen Rothenberg, J.), dated May 27, 2015, and a judgment of that court (Miriam Sunshine, Ct. Atty. Ref.), dated July 7, 2015. The order denied the defendant's motion, inter alia, to direct a further accounting and remit the matter to the Referee for further proceedings. The judgment, upon, among other things, the order, inter alia, directed the defendant to execute a deed transferring his ownership interest in the subject premises to the plaintiff.
ORDERED that the appeal from the order is dismissed; and it is further,
ORDERED that the judgment is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated upon the entry of the judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501[a][1]).
The contentions raised by the defendant on this appeal were considered by this Court on a prior appeal. Therefore, the doctrine of the law of the case precludes reconsideration of those contentions (see Matter of Fulmer v Buxenbaum, 96 AD3d 914, 916; Allison v Allison, 60 AD3d 711).
BALKIN, J.P., SGROI, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court